ORDER

PER CURIAM.
Travis Jones (“movant”) appeals from the judgment of the motion court denying his motion for post-conviction relief pursuant to Rule 24.035 on the merits without an evidentiary hearing. In his amended motion, movant contends that his plea counsel coerced him into pleading guilty in that plea counsel told him that he would definitely lose at trial and would receive at least a thirty year sentence, and being *754unable to afford another attorney, movant felt compelled to plead guilty. Movant also avers that plea counsel told him that he had to express satisfaction with his legal representation and agree with all that the plea court asked movant regarding his wish to plead guilty. Movant asserts that plea counsel denied his rights to due process, effective assistance of counsel, and equal protection.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).